 Inthe Matter Of ILLINOISCOIL SPRINGCOMPANYandUNITEDAUTO-MOBILE WORKERS, LOCAL286, A. F. L.Case No. 13-B-2824.-Decided February 8, 1945FyffedClarke,byMr.'Albert J. Smith,of Chicago, Ill., for theCompany.Messrs. Angelo IncisoandAnthony Gruezka,'ofChicago, Ill., forthe Union:Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automobile Workers, Local 286,A. F. L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofIllinoisCoil Spring Company, Chicago, Illinois, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Leon A. Rosell, Trial Ex-aminer.Said hearing was held at Chicago, Illinois, on January 24,1945.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial er-ror and are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYIllinois Coil Spring Company'is an Illinois corporation operatinga1.plant at Chicago, Illinois, where it is engaged in the manufacture ofcoil and flat springs.During 1944 the Company purchased raw ma-terials valued in excess of $50,000 over 50 percent of which was shipped60 N. L. R. B., No. 95.503 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDto it from points outside the State of Illinois.During,the same periodthe Company sold products valued in excess of $75,000, over 50 per-cent of which was shipped to points outside the State of Illinois.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Automobile Workers, Local 286, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTIONCONCERNING REPRESENTATIONOn December 28, 1944, the Union requested the Company to recog-nize it asthe exclusive collective bargaining representative of theCompany's employees.The Company refused this request until suchtime as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, excluding office and clerical employees, guards, fore-men, and supervisory employees, constitute an appropriate unit.There is some question, however, as to whether working foremen andwatchmen should be included or excluded from the unit.The Comany employs eight persons who are classified as workingforemen.The Company would exclude them from the unit while theUnion takes no position. The working foremen are responsible for theproper maintenance of machinery and a constant flow of materials,and are required to check and approve daily time tickets of the produc-tion employees.They also have the authority to reject applicants foremployment and to discharge employees in their departments.Wefind that the working foremen are supervisory employees, and as such,we shall exclude them from the unit.The Company employs two watchmen who are engaged for -themost part in performing janitorial duties.They do not patrol the1The Field Examiner reported that the Union presented 45 authorization cardsThereare approximately 80 employees in.the appropriate unit. ILLINOIS COIL SPRING COMPANY505plant and are not armed,deputized,militarized,or uniformed.Weshall include them in the unit.We find that all production'and maintenance employees of theCompany, including watchmen,but excluding office and clerical em-ployees, guards,foremen, working foremen, and any other supervisoryemployees with authority to hire, promote, discharge,discipline, or'otherwise effect changes in the status of employees,or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Union requested that it appear on the ballot as "UAW-AFL,Local 286."The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Illinois Coil SpringCompany, Chicago,Illinois, an election by secret ballot shall be con-ducted as early as possible,but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excluding anywho have since quit or been discharged for cause and, have not beenrehired or reinstated prior to the date of the election,to determinewhether or not they desire to be represented by UAW-AFL, Local286, for the purposes of collective bargaining.